              So Ordered.

Dated: April 22nd, 2021




                       UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF WASHINGTON

     In re:                                      Case No. 18-03197-FPC7

     GIGA WATT, INC., a Washington
     corporation,

                    Debtor.
     MARK D. WALDRON, as Chapter 7
     Trustee,
                                                 Adversary No. 20-80031
                            Plaintiff,
                                                 ORDER GRANTING MOTION TO
              v.                                 STRIKE JURY DEMAND

     PERKINS COIE, LLP, a Washington
     limited liability partnership; LOWELL
     NESS, an individual and California
     resident; GIGA WATT SINGAPORE,
     a Singapore corporation; and
     ANDREY KUZENNY, a citizen of the
     Russian Federation;
                             Defendants,
          and

     THE GIGA WATT PROJECT, a
     partnership,

                        Nominal Defendant.

            The Giga Watt, Inc. bankruptcy case has a complicated history. This
     adversary proceeding was filed by the Chapter 7 Trustee of the bankruptcy estate
     of Giga Watt, Inc. and is based on the Trustee’s allegations that the bankruptcy
     estate was harmed when the law firm of Perkins Coie, LLP, Lowell Ness, a partner

     ORDER STRIKING JURY DEMAND - 1
      20-80031-FPC     Doc 49   Filed 04/22/21   Entered 04/22/21 12:36:06   Pg 1 of 13
at the law firm, and Andrey Kuzenny, the CEO of Giga Watt PTE. Ltd., breached
fiduciary duties when they caused the premature release of funds that were held,
pursuant to an unwritten escrow agreement, in the law firm’s trust account.

       On February 5, 2021, the Chapter 7 Trustee filed two motions: Motion to
Strike Jury Demand (Adv. ECF No. 36) and Motion for Determination that
Proceeding is Core (Adv. ECF No. 38). Perkins opposed both motions. (Adv. ECF
Nos. 41, 42). Perkins also filed a Motion to Compel Arbitration and Stay the case
(Adv. ECF No. 40), and the Trustee objected. (Adv. ECF No. 44) The Court
addresses each motion in a separate opinion; this opinion grants the Trustee’s
Motion to Strike Jury Demand.

A.         PROCEDURAL BACKGROUND

      The Debtor, Giga Watt, Inc. (“Giga Watt”) filed a petition for relief under
Chapter 11 of the Bankruptcy Code (Title 11 U.S.C.) on November 19, 2018.
Upon a motion from the Unsecured Creditors Committee, the Court appointed a
Chapter 11 Trustee on January 18, 2019. (ECF No. 121) Twenty months later, on
September 30, 2020, the Court granted the United States Trustee’s motion to
convert the main bankruptcy case to Chapter 7. (ECF No. 744)
       On November 18, 2020, the Chapter 7 Trustee commenced this adversary
proceeding. (Adv ECF No. 1) On November 19, 2020, the Trustee filed an
Amended Verified Complaint against (i) Perkins Coie (“Perkins”), a law firm; (ii)
Lowell Ness,1 a partner in the Perkins firm; (iii) Giga Watt PTE, Ltd., (“Giga Watt
Singapore”) a Singapore corporation; and (iv) Andrey Kuzenny, a Russian
Federation citizen who served as CEO of Giga Watt Singapore. (Adv. ECF No. 6)
The Chapter 7 Trustee listed four causes of action, all related to allegations of
breach of fiduciary duty, specifically: (1) Perkins breached a fiduciary duty to Giga
Watt; (2) Giga Watt Singapore breached a fiduciary duty to Giga Watt; (3) Perkins
aided and abetted Giga Watt Singapore’s breach of fiduciary duty to Giga Watt;
and (4) Andrey Kuzenny aided and abetted Giga Watt Singapore’s breach of
fiduciary duty to Giga Watt.
      Perkins filed an answer and affirmative defenses, in which it admitted that it
held proceeds from sales of digital tokens in an IOLTA, 2 and that it disbursed

1
    “Perkins” will refer to Perkins Coie and Mr. Ness for brevity and will be used as if singular.
2
    “IOLTA” is an acronym for Interest On Lawyer Trust Accounts.

ORDER STRIKING JURY DEMAND - 2
    20-80031-FPC        Doc 49     Filed 04/22/21     Entered 04/22/21 12:36:06         Pg 2 of 13
approximately $10.8 million to Giga Watt Singapore and approximately $10.8
million to the Debtor Giga Watt. (Adv. ECF No. 28 at 5) Perkins’ affirmative
defenses include a claim for offset, estoppel, in pari delicto,3 account stated, failure
to mitigate, and unclean hands.
       Andrey Kuzenny filed an answer in which he invoked “his privilege against
self-incrimination as guaranteed by the Fifth Amendment” of the U.S.
Constitution. (Adv. ECF No. 21) He raised several equitable affirmative defenses,
including the doctrine of acquiescence, waiver, laches and estoppel. Mr. Kuzenny
also argued that if found to act as alleged, his conduct was justified, excused and/or
privileged.
       On December 31, 2020, Perkins moved to withdraw the reference from the
bankruptcy court. Perkins argued that cause exists under 28 U.S.C. §157(d) to
remove the case because: (1) the claims are not “core;” (2) the defendants do not
consent to bankruptcy court jurisdiction, including entry of final orders or
judgments, and a jury trial in bankruptcy court; and (3) a related class action is
presently pending in District Court before the Honorable Stanley A. Bastian “that
arises from the same facts and circumstances, asserts the same claims, and seeks
the same damages from Defendants.” (Adv. ECF No. 17)
       Subsequently, the parties agreed to fully brief three issues—right to a jury,
“core” versus “non-core,” and arbitration—and to allow the Bankruptcy Court time
to rule on the motions before transmitting the withdrawal of the reference motion
to the District Court pursuant to 28 U.S.C. § 157(d), Federal Rules of Bankruptcy
Procedure 5011 and Local Bankruptcy Rule 5011-1. (Adv. ECF Nos. 26, 35, 47
and 48)
B.      FACTUAL BACKGROUND
      The Giga Watt Project was a partnership between Giga Watt and Giga Watt
Singapore to build and run a large-scale cryptocurrency mining operation, with




3
  In pari delicto is an equitable common-law defense that derives from the Latin, in pari delicto
potior est conditio defendentis: “In a case of equal or mutual fault ... the position of the
[defending] party ... is the better one.” Bateman Eichler, Hill Richards, Inc. v. Berner, 472 U.S.
299, 306, 105 S. Ct. 2622, 2626, 86 L. Ed. 2d 215 (1985).

ORDER STRIKING JURY DEMAND - 3
    20-80031-FPC      Doc 49    Filed 04/22/21      Entered 04/22/21 12:36:06        Pg 3 of 13
investors who, after buying a “WTT Token,” 4 could install mining machines
(“miners”) in the building to generate cryptocurrency.
       The Giga Watt entities published a “White Paper” for the purpose of
presenting “the Giga Watt Project to potential token holders in connection with the
proposed Token Launch.” (Adv. ECF No. 6 Ex. A) Generally, the White Paper
explained that Giga Watt would offer “mining hosting services” that consisted of
buildings designed to house the miners along with the electrical power to run the
machines, and Giga Watt Singapore would offer “turnkey mining services,” such
as selling miners and providing maintenance of the miners in the buildings. The
project included an initial offering of WTT Tokens, similar to an initial public
offering, called an Initial Coin Offering (“ICO”) that was scheduled to begin
August 7, 2017.
        As part of the process of buying a WTT Token, each purchaser signed a
Token Purchase Agreement that indicated it was an agreement with Giga Watt
Singapore. The terms of the Token Purchase Agreement are disputed by the
parties; the Trustee alleges that Perkins agreed to hold the funds from the ICO in
escrow until Giga Watt met certain milestones in construction of the Giga Watt
facilities.
       Four days after the ICO closed, Perkins held over $22 million in token sale
proceeds in an Interest on Lawyers Trust Account. Subsequent to the sale, Perkins
made refunds to various token holders, and then made four disbursements to Giga
Watt Singapore that totaled $10.8 million and four disbursements to Giga Watt that
totaled a little over $10.8 million. By February 22, 2108, the escrow account was
depleted.
       The Trustee’s Amended Complaint includes allegations of a partnership
agreement between Giga Watt and Giga Watt Singapore, and Giga Watt Singapore
misappropriated $10.8 million of funds that Perkins was holding in escrow for the
partnership. The Trustee, on behalf of Giga Watt, is suing its partner Giga Watt
Singapore, Perkins and Andrey Kuzenny for violation of their respective fiduciary
duties related to disbursement of the escrow funds.



4
 The Giga Watt entities defined a WTT Token as: “an Ethereum token representing the right to
use the Giga Watt processing center’s capacity, rent-free for 50 years, to accommodate 1 Watt’s
worth of mining equipment power consumption.” (Adv. ECF No. 6 at Ex. A)

ORDER STRIKING JURY DEMAND - 4
    20-80031-FPC     Doc 49    Filed 04/22/21     Entered 04/22/21 12:36:06       Pg 4 of 13
       The Trustee alleges that Perkins agreed to hold funds raised by the
partnership in the ICO, pursuant to certain terms that were not reduced to a single
formal document. The Trustee asserts that Perkins disregarded the parties’
agreement about when the funds could be released, and the premature payouts
guaranteed Giga Watt’s collapse. The Trustee requests a judgment against
defendants for joint and several liability in an amount to be proved at trial, plus
prejudgment and post-judgment interest, costs and fees, and “for such other and
further relief as the Court deems necessary and just.” (Adv. ECF No. 11 at 31)
       Perkins’ answer generally denies liability and asserts legal and equitable
affirmative defenses, including in pari delicto, equitable offset, equitable estoppel
and unclean hands. Similarly, Andrew Kuzenny denied liability, and he, too,
asserted equitable affirmative defenses, including the doctrine of acquiescence,
waiver, laches and estoppel. Mr. Kuzenny also argues that if found to act as
alleged, his conduct was justified, excused and/or privileged.
C.      ANALYSIS
       Generally, “the bankruptcy court is an appropriate tribunal for determining
whether there is a right to a trial by jury of issues for which a jury trial is
demanded.” In re Oakwood Homes Corp., 378 B.R. 59, 64 (Bankr. D. Del. 2007)
(citing Official Comm. Of Unsecured Creditors v. TSG Equity Fund L.P. (In re
Envisionet Computer Servs.), 276 B.R. 1, 6–7 (D. Me. 2002). 5
       Additionally, a bankruptcy court is a court of equity in that it applies the
principles and rules of equity. Pepper v. Litton, 308 U.S. 295, 304, 60 S. Ct. 238,
84 L.Ed. 281 (1939)(bankruptcy court exercises equitable jurisdiction to ensure
that injustice or unfairness does not occur in the administration of a bankruptcy
estate). Bankruptcy courts exercise these equitable powers that often extend to:
       a wide range of problems arising out of the administration of
       bankrupt estates. [These equitable powers] have been invoked
       to the end that fraud will not prevail, that substance will not
       give way to form, that technical considerations will not prevent
       substantial justice from being done.
Id. at 304-05. It is against this backdrop that the Court analyzes Perkins’ Motion.


5
 Also, in this case the parties agreed to submit this issue to the Bankruptcy Court for
determination. (See Adv. ECF Nos. 26, 35)

ORDER STRIKING JURY DEMAND - 5
    20-80031-FPC     Doc 49     Filed 04/22/21     Entered 04/22/21 12:36:06         Pg 5 of 13
       The Seventh Amendment grants the right of jury trial to “suits at common
law,” which the United States Supreme Court has interpreted to include only cases
involving legal rights. Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 109 S. Ct.
2782, 106 L. Ed. 2d 26 (1989). “No jury right attaches to equitable claims.” Billing
v. Ravin, Greenberg & Zackin, 22 F.3d 1242, 1245 (3rd Cir. 1994). Whether a
claim is accorded the right to jury trial under the Seventh Amendment depends on
the nature of the issue to be tried, not the character of the overall action.
Chauffeurs, Teamsters and Helpers, Local No. 391 v. Terry, 494 U.S. 558, 569,
110 S. Ct. 1339, 108 L. Ed. 2d 519 (1990).
       To determine whether a claim “is more similar to cases that were tried in
courts of law than to suits tried in courts of equity or admiralty, the court must
examine both the nature of the action and of the remedy sought.” Tull v. United
States, 481 U.S. 412, 417, 107 S. Ct. 1831, 95 L. Ed. 2d 365 (1987).
Granfinanciera sets forth a three-part test to determine when a Seventh
Amendment right to a jury trial exists:
         First, we compare the statutory action to 18th-century actions
         brought in the courts of England prior to the merger of the
         courts of law and equity. Second, we examine the remedy
         sought and determine whether it is legal or equitable in
         nature. The second stage of this analysis is more important
         than the first. If, on the balance, these two factors indicate
         that a party is entitled to a jury trial under the Seventh
         Amendment, we must decide whether Congress may assign
         and has assigned resolution of the relevant claim to a non-
         Article III adjudicative body that does not use a jury as
         factfinder.
Granfinanciera, 492 U.S. at 42 (citing Tull v. United States, 481 U.S. 412, 417–18,
421 (1987))(internal quotations and citations omitted); accord Hale v. U.S.
Trustee, 509 F.3d 1139 (9th Cir. 2007)(Granfinanciera established a 3-part test to
determine Seventh Amendment right to a jury trial.)
      1. Nature of the claim.
       Courts have struggled with the analysis required to determine the nature of a
claim. Over thirty years ago, United States Supreme Court Justice Brennan
articulated the difficulty as: “we have long acknowledged that, of the factors
relevant to the jury trial right, comparison of the claim to ancient forms of action,

ORDER STRIKING JURY DEMAND - 6
  20-80031-FPC     Doc 49   Filed 04/22/21   Entered 04/22/21 12:36:06    Pg 6 of 13
‘requiring extensive and possibly abstruse historical inquiry, is obviously the most
difficult to apply.’” Terry, 494 U.S. at 574 (Brennan, J., concurring in part and in
judgment)(quoting Ross v. Bernhard, 396 U.S. 531, 538, n.10, 90 S. Ct. 733
(1970)).
      In this case, the Trustee argues the claims in the Amended Complaint are
equitable because Perkins held the funds in escrow, which is a trust. In 1791
England, disputes about trusts not involving land were equitable claims.
Additionally, because the agreement was not reduced to writing, discovery is
required, and in 1791, only a court of equity could order discovery. Finally,
because the Amended Complaint involves claims of a partner against a partner,
1791 English law would have required a court of equity to resolve the dispute
between the partners.
       Perkins argues that the Trustee’s claims are not equitable because an escrow
relationship is based on contract, and breach of contract is a legal claim. Perkins
also argues that even when an equitable claim is asserted, where the underlying
conduct is actionable at law, the claim must be submitted to a jury. Perkins relies
on DePinto v. Provident Sec. Life Ins. Co., 323 F.2d 826, 837 (9th Cir. 1963)
(breach of fiduciary duty was predicated upon gross negligence and therefore
Seventh Amendment right to a jury existed).
       When faced with analyzing the nature of the claim, United States Supreme
Court Justice Stewart expressed doubt that issues are inherently legal or inherently
equitable, and the Justice emphasized the importance of the context in which the
claims arise: “[t]he fact is that there are, for the most part, no such things as
inherently ‘legal issues’ or inherently ‘equitable issues.’ There are only factual
issues, and, ‘like chameleons [they] take their color from the surrounding
circumstances.’” Ross v. Bernhard, 396 U.S. at 550 (Stewart, J. dissent)(defendants
entitled to jury trial in shareholder derivative suit)(quoting James, Right to a Jury
Trial in Civil Actions, 72 Yale L.J. 655 (1963)).
       Nevertheless, an action by a trust beneficiary against a trustee for breach of
fiduciary duty was traditionally an action “within the exclusive jurisdiction of
courts of equity.” Terry, 494 U.S. at 567 (citing 2 J. Story, Commentaries on




ORDER STRIKING JURY DEMAND - 7
  20-80031-FPC     Doc 49   Filed 04/22/21   Entered 04/22/21 12:36:06    Pg 7 of 13
Equity Jurisprudence § 960, at 266 (13th ed. 1886); and Restatement (Second) of
Trusts § 199(c)(1959)). 6
       In this case, Perkins argues that the Trustee’s claims are legal, not equitable,
because the claims arise out of an escrow relationship that is a contract. In essence,
Perkins argues that a breach of a fiduciary duty claim is properly characterized as
breach of contract claim. For support, Perkins relies heavily on DePinto, but this
reliance is misplaced. DePinto was a shareholder derivative suit with a complex
procedural history. On appeal, the Ninth Circuit found that because the trial court
had “expressly found that none of the appellants was guilty of fraud, the
conclusion seems inescapable that the finding that [director defendants] breached
fiduciary duties owed … actually rests upon a finding of gross negligence.”
DePinto, 323 F.2d at 837. The DePinto court concluded that “where a claim of
breach of fiduciary duty is predicated upon underlying conduct, such as
negligence, which is actionable in a direct suit at common law, the issue of
whether there has been such a breach is … a jury question.” Id.
       Perkins urges the Court to adopt an expansive view of DePinto. Under
Perkins’ argument, every breach of fiduciary duty claim could be “recast as
an action at law such that parties seemingly would be entitled to a jury trial
on any and all breach of fiduciary duty claims.” Pereira v. Cogan, 2002 WL
989460, at *4 (S.D.N.Y. 2002)(“breach of fiduciary duty has not historically
been divided into its equitable and legal parts but treated as a single equitable
cause of action”), rev'd and remanded sub nom. Pereira v. Farace, 413 F.3d

6
  See also Austin W. Scott & William F. Fratcher, THE LAW OF TRUSTS § 197, at 188 (4th ed.
1988)(“Trusts are, and have been since they were first enforced, within the peculiar province of
courts of equity.”); In re Hutchinson, 5 F.3d 750, 757 (4th Cir. 1993)(“The basis for holding
bankruptcy trustees liable is the equitable power of courts to enforce fiduciary duties.”); In re
Jensen, 946 F.2d 369, 371 (5th Cir. 1991)(“Claims for breach of fiduciary duty have always been
within the exclusive jurisdiction of the courts of equity.”); In re Evangelist, 760 F.2d 27, 29 (1st
Cir. 1985)(“Actions for breach of fiduciary duty, historically speaking, are almost uniformly
actions ‘in equity,’ carrying with them no right to trial by jury.”); In re Elegant Equine, 155 B.R.
189, 192-93 (Bkrtcy. N.D. Ill. 1993)(“Historically, breach of fiduciary duty actions have been
considered to be equitable.”); In re Sunshine Trading & Transportation Company, 193 B.R. 752
(Bkrtcy. E.D. Va. 1995)(no right to jury trial where adversary suit sought to hold bankruptcy
trustee liable for acts derivative of his fiduciary duties); cf. In re Combined Metals Reduction
Company, 557 F.2d 179, 197 (9th Cir. 1977)(“when a trustee has breached his trust, an equity
court may hold him liable for any loss…”); contra, Anderson v. United States, 520 F.2d 1027
(5th Cir. 1975) (stating in dictum that action against bankruptcy trustee for negligent failure to
obtain discharge of corporate liability was an action at law).

ORDER STRIKING JURY DEMAND - 8
    20-80031-FPC      Doc 49     Filed 04/22/21     Entered 04/22/21 12:36:06         Pg 8 of 13
330 (2d Cir. 2005)(requested relief of legal damages outweighed equitable
nature of claims). 7
       This Court declines the invitation to recast the Trustee’s breach of fiduciary
duty claims as breach of contract claims. Instead, the Court recognizes that the
Trustee’s claims are for breach of fiduciary duty and aiding and abetting that
breach, and the underlying facts and circumstances surrounding the claims have
not yet been established. As a result, the Court must consider the Amended
Complaint allegations at face value: the Trustee claims the defendants breached, or
aided a breach, of a fiduciary duty, based on facts and circumstances yet to be
proven, related to an agreement by certain Defendants to hold money in trust. In
this case, the Trustee’s claims asserted are equitable in nature.
       2. Nature of Remedy Requested.
      The second factor the court examines to determine whether a statutory action
is more similar to cases that were tried in courts of law than to cases tried in courts
of equity is the nature of the remedy requested. Tull, 481 U.S. at 417.
       The Trustee argues that while the action resembles an action at law for
damages, this make-whole relief was traditionally obtained in a court of equity,
which had exclusive jurisdiction over trusts and trust estates. Equity courts could
and did provide relief in the form of money damages. Perkins’ asserted defenses of
setoff and recoupment are equitable, and the act of asserting these defenses waives
any right to a jury trial.
      Perkins argues that consistent with 18th century England, before a claim in
equity could proceed the plaintiff had to show it lacked an adequate remedy at law.
Here the remedy is money damages which is a legal remedy. Perkins argues that
even where both equitable and legal relief is requested, defendants retain a right to



7
  In a pointed dissent, Supreme Court Justice Stewart offer sharp criticism of DePinto in a
similar case, Ross v. Bernhard, 396 U.S. at 546 (Stewart, J., dissent). Justice Stewart disagreed
with the majority’s conclusion that the Ross defendants had a right to a jury in a breach of
fiduciary duty claim on the basis that the underlying action included breach of contract and
negligence. Justice Stewart noted that a breach of fiduciary duty claim “has in practice always
been treated as a single cause tried exclusively in equity. This has been not simply the “general”
or “prevailing” view in the federal courts … but the unanimous view with the single exception of
the Ninth Circuit's 1963 decision in DePinto v. Provident Security Life Ins. Co., 323 F.2d 826, a
decision that has since been followed by no court until the present case.” Id.

ORDER STRIKING JURY DEMAND - 9
    20-80031-FPC     Doc 49     Filed 04/22/21     Entered 04/22/21 12:36:06        Pg 9 of 13
jury trial under Dairy Queen v. Wood, 369 U.S. 469, 82 S. Ct. 894, 8 L. Ed. 2d 44
(1962).
      Prior to the adoption of the Rules of Civil Procedure, and for years after, it
was generally held that if a claim was equitable in character, no right to a jury trial
existed on an issue of damages incidental to the equitable relief that the plaintiff
sought. See 5 Federal Practice P 38.19(2) at 169 (1977); Camp v. Boyd, 229 U.S.
530, 552, 33 S.Ct. 785, 57 L.Ed. 1317 (1913)(equitable court has authority to
resolve legal claims that are presented in equitable matter). Moreover, courts of
equity have the authority to award monetary remedies:
      while injunctions were the exclusive business of equity, it was never
      true that money claims were totally excluded from its jurisdiction.
      Actions against a trustee for breach of trust ... are a classic example of
      the power of an equity judge to require a defendant to pay money.
Sec. & Exch. Comm'n v. Commonwealth Chem. Sec., Inc., 574 F.2d 90, 95 (2d Cir.
1978)(internal citations omitted); see also Bessette v. Avco Financial Services,
Inc., 230 F.3d 439, 446 (1st Cir. 2000)(holding that a bankruptcy court, as court of
equity, may award money damages to give complete remedial relief for contempt);
contra, Pereira, 413 F.3d at 340 (finding a right to a jury trial in breach of
fiduciary case because requested relief was not restitution but “compensatory
damages – a legal claim.”).
       Perkins argues that Dairy Queen dictates that Defendants have a right to a
jury trial. The Court disagrees. The Dairy Queen court held that where the plaintiff
alleged breach of contract, a legal claim, the defendants’ equitable counterclaims
did not defeat the right to a jury trial. The Dairy Queen opinion emphasized that
the plaintiff requested damages for the contract breach: “we think it plain that their
claim for a money judgment is a claim wholly legal in its nature….” Id. at 477. In
determining a right to a jury trial existed, the Dairy Queen court concluded, “[a]s
an action on a debt allegedly due under a contract, it would be difficult to conceive
of an action of a more traditionally legal character.” Id. (emphasis added).
      In this case, unlike Dairy Queen, the Court is not presented with a legal
claim and an equitable counterclaim. Instead, this Court is presented with equitable
claims and equitable affirmative defenses. The Trustee’s claims are not based upon
a contract breach, but instead on breach of fiduciary duty. Here, unlike the Dairy
Queen claims, the Trustee’s claims are based upon an apparently unwritten trust
agreement and the Defendants are alleged to have breached, aided and abetted a

ORDER STRIKING JURY DEMAND - 10
 20-80031-FPC     Doc 49    Filed 04/22/21   Entered 04/22/21 12:36:06     Pg 10 of 13
fiduciary duty related to keeping the funds in trust. Simply put, Dairy Queen does
not apply.
        The Court recognizes that the Trustee’s Amended Complaint requests
monetary damages, but monetary damages are not always characterized as legal
relief. In Terry, the Supreme Court ruled that where damages sought were
incidental to or intertwined with equitable relief, the damages should be
characterized as equitable. Terry, 494 U.S. at 571 n. 8; see also Elegant Equine,
Inc., 155 B.R. at 192. Moreover, “[i]t is the historic purpose of equity to secure
complete justice. The courts will be alert to adjust their remedies so as to grant the
necessary relief.” United States v. Martinson, 809 F.2d 1364, 1367–68 (9th Cir.
1987); see EEOC v. General Telephone Co., 599 F.2d 322, 334 (9th Cir.1979),
aff'd 446 U.S. 318, 100 S.Ct. 1698, 64 L.Ed.2d 319 (1980). Courts of equity “must
‘look to the practical realities . . . involved in reconciling competing interests’ in
determining the “special blend of what is necessary, what is fair, and what is
workable.” Int'l Bhd. of Teamsters v. United States, 431 U.S. 324, 375, 97 S. Ct.
1843, 1875, 52 L. Ed. 2d 396 (1977)(quoting Lemon v. Kurtzman, 411 U.S. 192,
200-201, 93 S.Ct. 1463, 1469, 36 L.Ed.2d 151 (1973)).
       Additionally, the single fact that the Trustee requested monetary damages is
not enough to require a jury trial. The Trustee requests a judgment against
Defendants for joint and several liability in an amount to be proven at trial, plus
prejudgment and post-judgment interest, costs and fees, and “for such other and
further relief as the Court deems necessary and just.” (Adv. ECF No. 11 at 31)
While the Granfinanciera test requires the court to weigh this factor more heavily
than the nature of the issue, this factor is not considered in isolation, above all else.
Indeed, the Terry court declined Justice Brennan’s invitation to eliminate the three-
part test and instead, decided the issue solely on the form of relief requested. See
Terry, 494 U.S. at 575 (Brennan, J. concurring in the result).8
      It is significant to the Court’s analysis that Perkins and Kuzenny requested
equitable relief in the form of multiple equitable affirmative defenses. In order to
determine if the equitable affirmative defenses reduce or eliminate liability, the
court must apply the principles and rules of equity. For example, Perkins alleges
8
  “Since the existence of a right to jury trial therefore turns on the nature of the remedy, absent
congressional delegation to a specialized decisionmaker, there remains little purpose to our
rattling through dusty attics of ancient writs. The time has come to borrow William of Occam's
razor and sever this portion of our analysis.” See Terry, 494 U.S. at 575 (Brennan, J. concurring
in the result).

ORDER STRIKING JURY DEMAND - 11
    20-80031-FPC     Doc 49     Filed 04/22/21     Entered 04/22/21 12:36:06         Pg 11 of 13
they are entitled to an equitable “offset” on the basis that if Giga Watt Singapore
wrongly instructed Perkins to disburse funds, then as its partner, Giga Watt is
liable to Perkins for damages incurred. See In re County of Orange, 183 B.R. 609,
622–23 (Bankr. C.D. Cal. 1995)(offset is an equitable remedy which rests in the
discretion of the court). Also, Perkins asserts that Plaintiff is barred from recovery
under the equitable doctrine of in pari delicto. See Memorex Corp. v. Int'l Bus.
Machines Corp., 555 F.2d 1379, 1381 (9th Cir. 1977)(in pari delicto is traditional
equitable defense). Additionally, Perkins asserts that Plaintiff’s claims are barred
in whole or part under the equitable doctrine of equitable estoppel because Plaintiff
knew about the progress of construction and yet chose to keep the wrongly
distributed funds. See Jablon v. United States, 657 F.2d 1064, 1068 (9th
Cir.1981)(“equitable estoppel is used to bar a party from raising a defense or
objection it otherwise would have”). Finally, Perkins and Kuzenny allege the
Plaintiff acted inequitably and should be barred from seeking or obtaining any
equitable remedies under the equitable doctrine of unclean hands. See, Precision
Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 814, 65 S. Ct. 993,
89 L. Ed. 1381 (1945)(under the clean hands doctrine, court of equity has wide
discretion in refusing to aid the litigant tainted with “inequitableness or bad faith”).
       In this case, Perkins urges the Court to characterize the relief requested by
Plaintiff as purely legal damages, and on that basis conclude Defendants are
entitled to a jury trial. This Court does not take such a narrow view of the
Amended Complaint. The Amended Complaint requests money damages, but
before arriving at a remedy, the Court must apply equitable principles. For
example, before finding liability, the Court must determine if an escrow or trust
relationship existed, the terms of the agreement and relationship, the agreement or
understanding about when the funds could be released and to whom, and whether
several equitable affirmative defenses limit or eliminate liability. While not
explicitly set forth in the Amended Complaint, it is axiomatic that prior to
determining a remedy, the Court must apply equitable rules and principles to
determine whether a fiduciary duty existed and was breached and whether
equitable principles reduce or eliminate Defendants’ liability.
       Sound reasons exist for authorizing a court of equity to award monetary
damages. “A court of equity ought to do justice completely, and not by halves.”
Camp, 229 U.S. at 551. “One of the duties of such a court is to prevent a
multiplicity of suits, and to this end a court of equity, if obliged to take cognizance
of a cause for any purpose, will ordinarily retain it for all purposes, even though


ORDER STRIKING JURY DEMAND - 12
 20-80031-FPC     Doc 49    Filed 04/22/21   Entered 04/22/21 12:36:06     Pg 12 of 13
this requires it to determine purely legal rights that otherwise would not be within
the range of its authority.” Id.
       Moreover, bankruptcy courts, as courts of equity, have broad powers to
afford complete relief. See Pepper, supra. Also, “[i]n the exercise of its equitable
jurisdiction, the bankruptcy court has the power to sift the circumstances
surrounding any claim to see that injustice or unfairness is not done in
administration of the bankruptcy estate.” Id. The bankruptcy court’s equitable
powers are particularly important where, as is alleged in this case, the dispute
involves an insolvent entity and damage done by fiduciaries at the expense of
creditors. See id.; see also Sawyer v. Hoag, 84 U.S. 610, 622, 21 L. Ed. 731
(1873).
      In sum, the Trustee’s claims sound in equity. The Court must apply
equitable principles to determine if fiduciary duties existed and were breached, and
if Defendants’ asserted equitable affirmative defenses are supported and thereby
reduce or eliminate Defendant’s liability. While Plaintiff requested monetary
damages that single factor does not require a jury trial. Balancing the above
described factors, as required under Granfinanciera, this Court concludes that no
Seventh Amendment right to a jury trial exists in this case.
   The Trustee’s Motion to Strike Jury Demand (Adv. ECF No. 36) is
GRANTED.
                               /// END OF ORDER ///




ORDER STRIKING JURY DEMAND - 13
 20-80031-FPC     Doc 49   Filed 04/22/21   Entered 04/22/21 12:36:06    Pg 13 of 13
